Exhibit 10.5
Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company II, LLC
$1,851,000,000 Series A Transition Bonds
Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement
(the “Agreement”), dated as of December 16, 2005, between
CenterPoint Energy Houston Electric, LLC, as Servicer, and CenterPoint Energy
Transition Bond Company II, LLC, as Issuer,
the Servicer does hereby certify as follows:
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as
set forth in the Agreement. References herein to certain sections and
subsections are references
to the respective sections and subsections of the Agreement.
Collection Periods: July 31, 2008 through January 29, 2009
Payment Date: February 2, 2009
Today’s Date: January 29, 2009
1. Collections Allocable and Aggregate Amounts Available for Current Payment
Date:

         
i. Remittances for the July 31, 2008 Collection Period
    967,548.04  
ii. Remittances for the August 1 through 31, 2008 Collection Period
    17,690,367.35  
iii. Remittances for the September 1 through 30, 2008 Collection Period
    17,780,537.74  
iv. Remittances for the October 1 through 31, 2008 Collection Period
    17,868,132.19  
v. Remittances for the November 1 through 30, 2008 Collection Period
    8,863,144.56  
vi. Remittances for the December 1 through 31, 2008 Collection Period
    18,187,762.77  
vii. Remittances for the January 1 through 29, 2009 Collection Period
    11,989,011.51  
viii. Net Earnings on Collection Account
      [through 12/31/08]
General Subaccount
    488,075.34  
Capital Subaccount
    246,345.56  
Excess Funds Subaccount
    121.504.73  
 
       
ix. General Subaccount Balance (sum of i through viii above)
    94,202,429.79  
 
       
 
       
x. Excess Funds Subaccount Balance as of Prior Payment Date
    11,185,726.45  
xi. Capital Subaccount Balance as of Prior Payment Date (1)
    9,255,000.00  
 
       
xii. Collection Account Balance (sum of ix through xi above)
    114,643,156,24  
 
       

 

(1)   Net of unreleased earnings moved into General Subaccount

2. Outstanding Amounts as of Prior Payment Date:

         
i. Tranche A-l Principal Balance
    50,875,178.00  
ii. Tranche A-2 Principal Balance
    368,000,000.00  
iii. Tranche A-3 Principal Balance
    252,000,000.00  
iv. Tranche A-4 Principal Balance
    519,000,000.00  
v. Tranche A-5 Principal Balance
    462,000,000.00  
 
       
vi. Aggregate Principal Balance of all Series A Transition Bonds
    1,651,875,178.00  
 
       

3. Required Funding/Payments as of Current Payment Date:

                      Projected         Principal   Semiannual      Series A
Principal   Balance   Principal Due
i. Tranche A-l
    0.00       50,875,178.00  
ii. Tranche A-2
    360,066,563.00       7,933,437.00  
iii. Tranche A-3
    252,000,000.00       0.00  
iv. Tranche A-4
    519,000,000.00       0.00  
v. Tranche A-5
    462,000,000.00       0.00  
 
               
vi. For all Series A Transition Bonds
    1,593,066,563.00       58,808,615.00  
 
               

                              Transition   Days in         Bond   Interest      
  Interest Rate   Period (1)   Interest Due
vii. Required Tranche A-l Interest
    4.840 %     180       1,231,179.31  
viii. Required Tranche A-2 Interest
    4.970 %     180       9,144,800.00  
ix. Required Tranche A-3 Interest
    5.090 %     180       6,413,400.00  
x. Required Tranche A-4 Interest
    5.170 %     180       13,416,150.00  
xi. Required Tranche A-5 Interest
    5.302 %     180       12,247,620.00  

 

(1)   On 30/360 Day basis.

 



--------------------------------------------------------------------------------



 



                              Funding     Required Level   Required
xii. Capital Subaccount
    9,255,000.00       0.00  

4. Allocation of Remittances as of Current Payment Date Pursuant to
Section 8.02(d) of Indenture:

         
i. Trustee Fees and Expenses
       
ii. Servicing Fee
    462,750.00  (1)
iii. Administration Fee and Independent Managers Fee
    52,500.00  (2)
iv. Operating Expenses
    62,716.99  (3)
v. Semiannual Interest (including any past-due Semiannual Interest for prior
periods)
       

                              Per 1,000             of Original Series A  
Aggregate   Principal Amount
1. Tranche A-l Interest Payment
    1,231,179.31       4.92  
2. Tranche A-2 Interest Payment
    9,144,800.00       24.85  
3. Tranche A-3 Interest Payment
    6,413,400.00       25.45  
4. Tranche A-4 Interest Payment
    13,416,150.00       25.85  
5. Tranche A-5 Interest Payment
    12,247,620.00       26.51  

vi. Principal Due and Payable as a result of (A) Event of Default or (B) on
Final Maturity Date

                              Per 1,000             of Original      Series A  
Aggregate   Principal Amount
1. Tranche A-l Principal Payment
    0.00       0.00  
2. Tranche A-2 Principal Payment
    0.00       0.00  
3. Tranche A-3 Principal Payment
    0.00       0.00  
4. Tranche A-4 Principal Payment
    0.00       0.00  
5. Tranche A-5 Principal Payment
    0.00       0.00  

(C) Principal Scheduled to be Paid on Current Payment Date

                              Per 1,000             of Original      Series A  
Aggregate   Principal Amount
1. Tranche A-l Principal Payment
    50,875,178.00       203.50  
2. Tranche A-2 Principal Payment
    7,933,437.00       21.56  
3. Tranche A-3 Principal Payment
    0.00       0.00  
4. Tranche A-4 Principal Payment
    0.00       0.00  
5. Tranche A-5 Principal Payment
    0.00       0.00  
 
               
vii. Amounts Payable to Credit Enhancement Providers (if applicable)
    N/A          
viii. Operating Expenses not Paid under Clause (iv) above
    0.00          
ix. Funding of Capital Subaccount
    246,345.56          
x. Net Earnings in Capital Subaccount Released to Issuer
    0.00          
xi. Deposit to Excess Funds Subaccount
    0.00          
xii. Released to Issuer upon Series Retirement: Collection Account
    0.00          
 
               
xiii. Aggregate Remittances as of Current Payment Date
    102,086,076.86          
 
               

 

(1)   Servicing fee: $1,851,000,000 x .05% x 180/360 = $462,750.00   (2)  
Administration fee: $100,000 x 180/360 = $50,000.00; Independent Managers fee:
$2,500.00   (3)   Reimbursement to Administrator for fees/expenses paid to
outside legal counsel ($2,523.10), independent public accountant ($32,576.40),
rating agencies ($17,500.00) and L/C issuing bank ($10,117.49)

 



--------------------------------------------------------------------------------



 



5. Subaccount Withdrawals as of Current Payment Date
     (if applicable, pursuant to Section 8.02(d) of Indenture):

         
i. Excess Funds Subaccount (available for 4.i. through 4.ix.)
    7,883,647.07  
ii. Capital Subaccount (available for 4.i. through 4.viii.)
    0.00  
 
       
iii. Total Withdrawals
    7,883,647.07  
 
       

6. Outstanding Amounts and Collection Account Balance as of Current Payment Date
     (after giving effect to payments to be made on such Payment Date):

               Series A        
i. Tranche A-l Principal Balance
    0.00  
ii. Tranche A-2 Principal Balance
    360,066,563.00  
iii. Tranche A-3 Principal Balance
    252,000,000.00  
iv. Tranche A-4 Principal Balance
    519,000,000.00  
v. Tranche A-5 Principal Balance
    462,000,000.00  
 
       
vi. Aggregate Principal Balance for all Series A Transition Bonds
    1,593,066,563.00  
 
       
 
       
vii. Excess Funds Subaccount Balance
    3,302,079.38  
viii. Capital Subaccount Balance
    9,501,345.56  
 
       
ix. Aggregate Collection Account Balance
    12,803,424.94  
 
       

7. Shortfalls In Interest and Principal Payments as of Current Payment Date
     (after giving effect to payments to be made on such Payment Date):
i. Semiannual Interest

               Series A        
1. Tranche A-l Bond Interest Payment
    0.00  
2. Tranche A-2 Bond Interest Payment
    0.00  
3. Tranche A-3 Bond Interest Payment
    0.00  
4. Tranche A-4 Bond Interest Payment
    0.00  
5. Tranche A-5 Bond Interest Payment
    0.00  

ii. Semiannual Principal

          Series A        
1. Tranche A-l Principal Payment
    0.00  
2. Tranche A-2 Principal Payment
    0.00  
3. Tranche A-3 Principal Payment
    0.00  
4. Tranche A-4 Principal Payment
    0.00  
5. Tranche A-5 Principal Payment
    0.00  

8. Shortfall in Required Subaccount Level as of Current Payment Date
     (after giving effect to payments to be made on such Payment Date):

         
i. Capital Subaccount
    0.00  

IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer’s Certificate this 29th day of January, 2009.

          CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as Servicer
 
       
by:
  /s/ Linda Geiger
 
Linda Geiger    
 
  Assistant Treasurer    

 